Exhibit 10.1

December 11, 2009

Mr. Steven W. Alesio

c/o The Dun & Bradstreet Corporation

103 JFK Parkway

Short Hills, New Jersey 07078

 

  Re: Amendment No. 4 to Employment Agreement

Dear Steven:

This letter will confirm our agreement that as of January 1, 2010 you will cease
to serve as Chief Executive Officer of The Dun & Bradstreet Corporation (the
“Company”), but will continue to serve as a full-time employee as the Chairman
of the Board of Directors of the Company (the “Board”) until June 30, 2010,
subject to earlier termination in accordance with your employment agreement
dated December 31, 2004, with the Company (as amended and supplemented, the
“Agreement”). On June 30, 2010, you shall retire from full-time employment and
as the Chairman of the Board and director unless you and the Company agree
otherwise.

As the Chairman of the Board, you will provide leadership to the Board and
perform the following duties: act as liaison between the Board and the
management of the Company; establish procedures to govern the Board’s work;
schedule regular and special Board meetings and organize agendas for such
meetings with input from the Chief Executive Officer and Board members; ensure
proper flow of information to the Board; review the adequacy and timing of
documentary and other presentations to the Board; ensure appropriate committee
structures and duties, and recommend to the Board Affairs Committee the
appointment of committee members and chairpersons; preside at all meetings of
the Board. You will have such other powers and perform other duties consistent
with such position as may be prescribed by the Board. In addition, you will
provide guidance and counseling to the CEO on a regular basis. And you will also
undertake projects consistent with your position as reasonably requested of you
by the Chief Executive Officer or the Board.

For 2010, you will receive the same Base Salary rate as in 2009 and your Annual
Bonus will have threshold, target and maximum levels at the same levels as in
2009 and subject to the same performance criteria as that used for other senior
executives. The achieved bonus, pro-rated for the period of your service, will
be paid in 2011 when bonuses are paid to the other senior executives. You will
also be provided equity grants with the same economic value in 2010 that you
received in 2009. 50% of the value of such grants shall be in the form of stock
options (the “Stock Option Grant”) and 50% shall be in the form of restricted
stock units (the “RSU Grant”), and such grants shall be made in 2010 at the time
the annual equity grants for other senior executives are approved by the
Compensation and Benefits Committee (the “C&BC”). The Stock Option Grant and the
RSU Grant shall otherwise be on the terms of the applicable grant agreements
approved by the C&BC; except that neither the Stock Option Grant nor the RSU
Grant shall be subject to forfeiture provided that you have remained the full
time employee and



--------------------------------------------------------------------------------

Chairman of the Board from the date here of until June 30, 2010. All of the
other compensation and benefits provided to you will remain the same.

You will become eligible to receive benefits under all benefit and equity plans
as a retiree as of June 30, 2010. As a retiree, all unvested restricted stock
(other than the RSU Grant) shall vest and your unvested stock options shall
continue to vest as if you remained actively employed with the Company. You,
your spouse and dependants will be entitled to participate in the Company
retiree medical and dental plans that the Company has adopted, provided that you
will be solely responsible for the full cost premium for such continued
coverage.

The ceasing of your being Chief Executive Officer pursuant to this letter will
not be “good reason” under the Agreement nor will be implementation of the other
terms of this letter, including your retirement on June 30, 2010.

All other terms of the Agreement and the Change in Control Agreement will remain
unchanged and, as amended, the Agreement will remain in full force and effect.
This letter will serve as an amendment to the Agreement. Please execute and
return this letter to us.

 

Sincerely,

THE DUN & BRADSTREET CORPORATION

By:

 

/s/ Jeffrey S. Hurwitz

  Name: Jeffrey S. Hurwitz   Title:   Senior Vice President and General Counsel
 

Agreed to and Accepted:

    /s/ Steven W. Alesio                            

Steven W. Alesio